IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANGIENEL ASTACIO IRIZARY A/K/A/            : No. 106 EAL 2019
ANGIENEL ASTACIO VALDEZ, AND               :
MOISES VALDEZ                              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
M & R PROPERTY INVESTMENT &                :
MANAGEMENT, LLC, MODESTA                   :
MOLINA AND ORLANDO RODRIGUEZ,              :
MOHAMMAD QUADIR,MOHAMMAD                   :
ASHRA FUZZMAN, CITYWIDE                    :
COMMUNITY SERVICES; JOSE RUIZ              :
                                           :
                                           :
PETITION OF: CITYWIDE COMMUNITY            :
SERVICES, MODESTA MOLINA AND               :
ORLANDO RODRIGUEZ                          :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.